                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEVADA

           Chambers Practices of United States Magistrate Judge Nancy J. Koppe

      This Order establishes requirements and procedures for all civil cases assigned to Judge
Koppe by consent of the parties.

I.     Local Rules

       The parties and counsel are expected to familiarize themselves with the Local Rules of
Practice of this Court, as most recently amended on August 1, 2017. Except as otherwise modified
by Court order, strict compliance with the local rules is required.

II.    Conduct of Parties and Counsel

        The parties and counsel are expected to work together cooperatively and in good faith during
the discovery process, seeking Court intervention only when absolutely necessary. The parties and
counsel are also expected to display a high degree of professionalism and civility toward one
another.

III.   Communications with the Court

         Parties and counsel may not call chambers ex parte. See, e.g., Local Rule IA 7-2. Even if
all parties are represented on a telephone call, parties and counsel may not seek relief telephonically.
See, e.g., Local Rule 7-1(a) (stipulations must be in writing); Local Rule 7-2 (motions must be in
writing). The only exception is when a true emergency exists such that time does not permit the
filing of a motion. See Local Rule 26-7(d).

       Parties and counsel are permitted to send written correspondence to chambers only as
permitted by Local Rule IA 7-1(a).

IV.    Courtesy Copies

        The courtesy copies required by Local Rule IC 2-2(g) must be submitted by 3:00 p.m. the
day after electronic filing. Courtesy copies must be appropriately bound and tabbed.

        Judge Koppe does not accept courtesy copies in chambers and, instead, courtesy copies must
be delivered to the Clerk’s Office to be placed in Judge Koppe’s box. The Clerk’s Office closes at
4:00 p.m.

V.     Sealing

       There is a presumption of public access to judicial filings. Stipulated protective orders will
not be entered if they allow for the automatic sealing of any filed documents that have been
designated as confidential. Notwithstanding the existence of any stipulated protective order, every
filing under seal must be accompanied by a contemporaneous motion to seal that identifies the
applicable standard and provides meaningful explanation as to why that standard has been satisfied.
When a party seeks to file entire documents under seal, the motion to seal must also explain why
partial redaction is not appropriate.

VI.    Disfavored Motions

       Before doing so, parties and counsel must carefully consider whether it is proper to file a
disfavored motion, such as an emergency motion or an ex parte motion. Such motions are
appropriate in very limited circumstances. Parties and counsel must ensure that any such motion
complies with the substantive and procedural requirements established by local rule and in case law.
